Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 6-10, 13-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Gleichauf (US 2018/0109541) published April 19, 2018 titled “Blockchain Mining Using Trusted Nodes”.  The closest NPL of record is Loi Luu, et al., SmartPool: Practical Decentralized Pooled Mining, Proceedings of the 26th USENIX Security Symposium, pp 1409-1426, published August 16, 2017. 
The prior art of record alone or in combination do not teach the combination of the following elements: receiving, by a plurality of share chains of a blockchain network, a request for a subscription from a miner of the blockchain network, each share chain, of the plurality of share chains, requiring that the miner prove that the miner can satisfy a certain level of difficulty specified by each share chain, wherein at least two share chains, of the plurality of share chains, specify different levels of difficulty; allowing, by the plurality of share chains, the miner to subscribe to only a single share chain, of the plurality of share chains, based on the miner proving that the miner satisfies the level of difficulty specified by the single share chain; identifying, by the single share chain, a contributed block received from the miner based on a record of previous transactions by the miner, and the contributed block having been mined using a public/private key pair associated with the miner; identifying by the single share chain that the contributed block is valid for only the single share chain based on the public/private key pair; and updating only the single share chain with the contributed block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Wood (US 2019/0058581) discusses protocols for merge mining on a side-chain, [0025].
Pierce (WO 2018/026883) discusses blockchain rule synchronization, Abstract.
Kasper (US 2017/0323392) discusses economies of scale in PoW mining, [0016].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692